 



Exhibit 10.2

AMENDMENT TO SERVICE AGREEMENTS

     THIS AMENDMENT (“Amendment”) entered into this 15th day of March, 2005, by
and between TRANSCONTINENTAL GAS PIPE LINE CORPORATION, a Delaware corporation,
hereinafter referred to as Seller, first party, and PIEDMONT NATURAL GAS
COMPANY, INC., hereinafter referred to as Buyer, second party,

W I T N E S S E T H:

     WHEREAS, Seller and Buyer entered into that certain Service Agreement dated
February 1, 1992 under Seller’s Rate Schedule FT pursuant to which Seller
provides firm transportation service for Buyer of a Transportation Contract
Quantity of 212,382 dt per day (Seller’s Contract No. 1003702), and Seller and
Buyer entered into that certain Service Agreement dated February 1, 1992 under
Seller’s Rate Schedule FT pursuant to which Seller provides firm transportation
service for Buyer of a Transportation Contract Quantity of 6,935 dt (Seller’s
Contract No. 1003045), and Seller and Buyer entered into that certain Service
Agreement dated February 1, 1992 under Seller’s Rate Schedule FT pursuant to
which Seller provides firm transportation service for Buyer of a Transportation
Contract Quantity of 10,764 dt (Seller’s Contract No. 1003922), and Seller and
Buyer entered into that certain Service Agreement dated February 1, 1992 under
Seller’s Rate Schedule FT pursuant to which Seller provides firm transportation
service for Buyer of a Transportation Contract Quantity of 145,935 dt (Seller’s
Contract No. 1003717) (such Service Agreements hereinafter referred to
individually as “Service Agreement #1003702”, “Service Agreement #1003045”,
“Service Agreement #1003922”, and “Service Agreement #1003717”, respectively,
and collectively as the “Service Agreements”); and

     WHEREAS, Section 22 of the General Terms and Conditions of Seller’s FERC
Gas Tariff (“Section 22”) permits Seller and Buyer to mutually agree to
consolidate (and terminate, as necessary) multiple service agreements into a
single service agreement provided certain conditions are satisfied; and

     WHEREAS, Buyer has requested consolidation of the Service Agreements, and
Seller has determined that such consolidation is permitted under Section 22
subject to the receipt of Natural Gas Act section 7 certificate amendment and
abandonment authorization from the Federal Energy Regulatory Commission
(“Commission”) in a manner acceptable to Seller and Buyer (“Regulatory
Authorizations”); and

     WHEREAS, Seller and Buyer have agreed to accomplish that consolidation by
amending Service Agreement #1003702 to include Buyer’s Transportation Contract
Quantity from Service Agreement #1003045, Service Agreement #1003922 and Service
Agreement #1003717, and terminating Service Agreement #1003045, Service
Agreement #1003922 and Service Agreement #1003717, following receipt of the
Regulatory Authorizations; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Commission has granted the Regulatory Authorizations by order
issued January 28, 2005 in Docket No. CP05-23-000, which Regulatory
Authorizations are final and no longer subject to rehearing.

     NOW, THEREFORE, Seller and Buyer agree as follows:

1. Effective 9:00 a.m. Central Clock Time on April 1, 2005 (the “Effective
Date”), Article I of Service Agreement #1003702 is hereby deleted in its
entirety and replaced by the following:

“ARTICLE I
GAS TRANSPORTATION SERVICE

1. Subject to the terms and provisions of this agreement and of Seller’s Rate
Schedule FT, Buyer agrees to deliver or cause to be delivered to Seller gas for
transportation and Seller agrees to receive, transport and redeliver natural gas
to Buyer or for the account of Buyer, on a firm basis, up to a Transportation
Contract Quantity “TCQ”) of 376,016 dt per day.

2. Transportation service rendered hereunder shall not be subject to curtailment
or interruption except as provided in Section 11 and, if applicable, Section 42
of the General Terms and Conditions of Seller’s FERC Gas Tariff.”

2. Effective 9:00 a.m. Central Clock Time on the Effective Date, Article IV of
Service Agreement #1003702 is hereby deleted in its entirety and replaced by the
following:

“ARTICLE IV
TERM OF AGREEMENT

     This agreement shall be effective as of February 1, 1992 and shall remain
in force and effect until 9:00 a.m. Central Clock Time February 1, 2013, and
thereafter until terminated by Seller or Buyer upon at least three (3) years
written notice; provided, however, this agreement shall terminate immediately
and, subject to the receipt of necessary authorizations, if any, Seller may
discontinue service hereunder if (a) Buyer, in Seller’s reasonable judgment
fails to demonstrate credit worthiness, and (b) Buyer fails to provide adequate
security in accordance with Section 32 of the General Terms and Conditions of
Seller’s Volume No. 1 Tariff. As set forth in Section 8 of Article II of
Seller’s August 7, 1989 revised Stipulation and Agreement in Docket Nos. RP88-68
et.al. (a) pregranted abandonment under Section 284.221(d) of the Commission’s
Regulations shall not apply to any long term conversions from firm sales service
to transportation service under Seller’s Rate Schedule FT and (b) Seller shall
not exercise its right to terminate this service agreement as it applies to

 



--------------------------------------------------------------------------------



 



transportation service resulting from conversions from firm sales service so
long as Buyer is willing to pay rates no less favorable than Seller is otherwise
able to collect from third parties for such service.

3. Effective 9:00 a.m. Central Clock Time on the Effective Date, Exhibit A of
Service Agreement #1003702 is hereby deleted in its entirety and replaced by the
Exhibit A attached hereto.

4. Effective 9:00 a.m. Central Clock Time on the Effective Date, Exhibit B of
Service Agreement #1003702 is hereby amended to include the following additional
Points of Delivery, at Seller’s available pipeline pressure except where noted.
Deliveries to or for the account of Buyer at the points of delivery shall be
subject to the limits of the Delivery Point Entitlement (“DPEs”) of the entities
receiving the gas at the points of delivery, as such DPEs are set forth in
Seller’s FERC Gas Tariff, as amended from time to time.

     Gaffney Meter Station, located at milepost 1233.66 on Seller’s main
transmission line in Cherokee County, South Carolina.

     Tidewater Meter Station, located at milepost 1287.10 on Seller’s main
transmission line in Iredell County, North Carolina, at the discharge side of
Seller’s Compressor Station No. 150.

     Bethany Meter and Regulator Station, located at milepost 1365.98 on
Seller’s main transmission line adjacent to North Carolina State Highway No. 65,
(approximately 3.2 miles southwest from Seller’s Compressor Station No. 160),
Rockingham County, North Carolina.

     Reidsville Meter and Regulator Station located at milepost 1377.73 on
Seller’s main transmission line on the northeasterly side of State Highway
No. 87, approximately 6.5 miles northwesterly from the City of Reidsville,
Rockingham County, North Carolina.

     Draper Meter and Regulator Station, located at milepost 1386.34 on Seller’s
main transmission line on the southeasterly side of State Highway No. 770,
approximately 7 miles easterly of the City of Leaksville, Rockingham County,
North Carolina.

     Spray Meter Station, located at milepost 1382.53 on Seller’s main
transmission line adjacent to Transco’s Dan Diver Meter Station, approximately
0.5 miles south of Dan River, Rockingham County, North Carolina.

     Pleasant Hill Meter Station, located on Seller’s Virginia-North Carolina
sales lateral, adjacent to State Highway No. 48 approximately 1.5 miles west of
the intersection of State Highway No. 48 and U.S. Highway No. 301 Northampton
County, North Carolina. At the Pleasant Hill Meter Station, upon at least twelve
hours advance written notice from Buyer to Seller’s Gas Control Department,
Seller will deliver gas at a pressure not less than 650 pounds per square inch
gauge (psig) during the period October 1 through April 1 and not less

 



--------------------------------------------------------------------------------



 



than 550 pounds psig during the period May 1 through September 30, or at such
other pressures as may be agreed upon in the day-to-date operations of Buyer and
Seller.

     Conway Meter Station, located on Seller’s Virginia-North Carolina sales
lateral, on State Highway No. 35 approximately 0.5 miles north of the
intersection of State Highway No. 35 and State Highway No. 1535, Northampton
County, North Carolina.

     Murfreesboro Meter Station, located on Seller’s Virginia-North Carolina
sales lateral, adjacent to State highway No. 1159, just east of the
Northampton-Hertford County line, Hertford County, North Carolina.

     Ahoskie Meter Station, located at the terminus of Seller’s Virginia-North
Carolina sales lateral approximately 1.2 miles west of Ahoskie, Hertford County,
North Carolina.

5. Except as specifically amended hereby, all of the terms and conditions of
Service Agreement #1003702 shall remain in full force and effect.

6. Effective 9:00 a.m. Central Clock Time on the Effective Date, Service
Agreement #1003045, Service Agreement #1003922 and Service Agreement #1003717
are hereby terminated and shall be of no further force or effect from and after
that date. Termination of Service Agreement #1003045, Service Agreement #1003922
and Service Agreement #1003717 as set forth herein shall not relieve either
party of rights, duties or obligations under Service Agreement #1003045, Service
Agreement #1003922 and Service Agreement #1003717 that accrue during or relate
to the period prior to the termination date.

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
signed by their respective officers or representatives thereunto duly
authorized.

         
TRANSCONTINTENAL GAS PIPE
  PIEDMONT NATURAL GAS    
LINE CORPORATION (“Seller”)
  COMPANY, INC. (“Buyer”)    
 
       
By /s/ Frank J. Ferazzi
  By /s/ Franklin H. Yoho    
 
       
Frank J. Ferazzi
  Franklin H. Yoho    
Vice President
  Senior Vice President    

  Commercial Operations    

 